prescribe, the attorney's immediate temporary
                             suspension or may impose other conditions upon the
                             attorney's practice.

                In addition, SCR 102(4)(b) provides that we may place restrictions on an
                attorney's handling of funds.
                             We conclude that the documentation before us demonstrates
                that Shreve poses a substantial threat of serious harm to the public, and
                that his immediate temporary suspension is warranted under SCR
                102(4)(a). Accordingly, we hereby order attorney Don Shreve, Jr.,
                temporarily suspended from the practice of law pending the resolution of
                formal disciplinary proceedings against him   . 2




                             We further conclude that Shreve's handling of funds should be
                restricted. Accordingly, pursuant to SCR 102(4)(a), (b), and (c), we impose
                upon Shreve the following conditions:
                             1. Shreve is precluded from accepting new cases and is
                precluded from continuing to represent existing clients, effective
                immediately upon service of this order;
                             2. All proceeds from Shreve's practice of law and all fees and
                other funds received from or on behalf of his clients shall, from the date of
                service of this order, be deposited into a trust account from which no
                withdrawals may be made by Shreve except upon written approval of bar
                counsel; and




                      2 Wenote that Shreve is currently suspended in Nevada for failure to
                comply with CLE requirements and with SCR 78.5. The suspension in the
                instant matter is separate from and in addition to Shreve's existing
                suspension.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                               3. Shreve is prohibited from withdrawing any funds from any
                and all accounts in any way relating to his law practice, including but not
                limited to his general and trust accounts, except upon written approval of
                bar counsel.
                               The state bar shall immediately serve Shreve with a copy of
                this order. Such service may be accomplished by personal service,
                certified mail, delivery to a person of suitable age at Shreve's place of
                employment or residence, or by publication. 3 Shreve shall comply with the
                provisions of SCR 115.
                               It is so ORDERED.




                                                               , C.J.
                                          Pickering


                                                                                   _,
                                                           Hardesty


                                                                        (te         ,J.
                Parraguirre


                                                                                    , J.




                      3 When served on either Shreve or a depository in which he
                maintains an account, this order shall constitute an injunction against
                withdrawal of the proceeds except in accordance with the terms of this
                order. See SCR 102(4)(b).

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
cc: David A. Clark, Bar Counsel
     Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Michael J. Warhola, LLC
     Perry Thompson, Admissions Office, United States Supreme Court




                                 4